UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4054



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS SIMMONS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-00649)


Submitted:   May 31, 2007                     Decided:   June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    Brent Alan Gray, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Travis Simmons pled guilty to two counts of a four-count

indictment to possession with the intent to distribute a quantity

of cocaine and five grams or more of cocaine base, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(B), and (b)(1)(C) (2000) (Count 1),

and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. §§ 924(c)(1)(A)(I) (2000) (Count

3).   The district court sentenced Simmons to an aggregate of 147

months’ imprisonment, four years of supervised release on each

count to run concurrently, and ordered payment of a $200 statutory

assessment.1   Simmons’ counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious    grounds   for   appeal,    but   questioning   whether   the

district court complied with the requirements of Fed. R. Crim. P.

11 in accepting Simmons’ plea, and whether the plea was knowing and




      1
      The probation officer calculated an advisory sentencing
guideline range for Simmons of 87 to 108 months’ imprisonment on
Count 1, founded on a total offense level of 27 and a criminal
history category of III, and a minimum consecutive sentence of 60
months’ imprisonment on Count 3. After careful consideration of
the facts and evidence, the district court made all the factual
findings appropriate for that determination, and considered the
advisory sentencing range along with the other factors described in
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), prior to imposing
sentence.

                                  - 2 -
voluntary.2   Simmons was given an opportunity to file a pro se

brief, but has failed to do so.

          Simmons did not move in the district court to withdraw

his guilty plea, therefore his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.   See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).     We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Simmons’ guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

Moreover, Simmons is bound by the statements he made at the Rule 11

hearing, see Blackledge v. Allison, 431 U.S. 63, 74 (1977), and we

find no evidence that Simmons’ plea was not knowing or voluntary.

See United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Simmons’ conviction and sentence.

This court requires that counsel inform his client, in writing, of



     2
      The plea agreement contained a provision in which Simmons
agreed to waive his right to contest his conviction and sentence
either on appeal or in a 28 U.S.C. § 2255 (2000) motion, except for
certain   claims   of  ineffective    assistance   of  counsel   or
prosecutorial misconduct not asserted or evident here. However,
the Government has not asserted the waiver provision precludes
review of Simmons’ conviction or sentence on appeal.       Thus, we
decline to enforce the appellate waiver.      See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005) (citing United States v.
Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

                              - 3 -
his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -